Citation Nr: 0102699	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-20 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to nonservice-connected burial benefits.

ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from July 1965 to 
June 1967; he died on October [redacted], 1998.  The appellant 
is his surviving spouse.  

This matter arises from a decision rendered in October 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, that denied the benefit now 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1998, at his home.  

2.  Service connection was not in effect for any disability, 
and the veteran was not in receipt of VA nonservice-connected 
pension benefits at the time of his death.  

3.  The veteran did not have a claim for compensation or 
pension pending at the time of his death.  

4.  The veteran was buried at the Maple Grove Cemetery in 
Harrodsburg, Kentucky, and the burial costs were paid by the 
appellant.  



CONCLUSION OF LAW

The criteria for entitlement to VA burial benefits have not 
been met.  38 U.S.C.A. §§  2302, 2303 (West 1991 and 
Supp. 2000); 38 C.F.R. § 3.1600 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died on October [redacted], 1998, as the result of 
bilateral renal cancer with metastases.  He was at home when 
his death occurred.  The record does not indicate that the 
veteran had established service connection for any disability 
during his lifetime, or that he had an application pending 
with VA for either service-connected disability compensation 
benefits or nonservice-connected disability pension at the 
time of his death.  The veteran then was buried at the Maple 
Grove Cemetery in Harrodsburg, Kentucky.  Funeral expenses 
were paid by the appellant.  

The appellant contends that the veteran died of a disease 
related to exposure to herbicides during his tour of duty in 
the Republic of Vietnam.  However, the RO reviewed that 
question and determined that the cause of the veteran's death 
was unrelated to his military service.  The appellant has not 
appealed that determination, and that matter need not be 
addressed further in this decision.  

Certain monetary benefits may be paid for a veteran's funeral 
and burial expenses although his death is not determined to 
be service connected if:  (1) at the time of death, the 
veteran was in receipt of pension or compensation (or but for 
the receipt of military retirement pay would have been in 
receipt of compensation); or (2) the veteran had an original 
or reopened claim for either benefit pending at the time of 

his death; or (3) the deceased was a veteran of any war or 
was discharged or released from active military, naval, or 
air service for a disability incurred or aggravated in line 
of duty, and the body of the deceased is being held by a 
State (or a political subdivision of a State), and the 
Secretary determines, (i) that there is no next of kin or 
other person claiming the body of the deceased veteran, and 
(ii) that there are not available sufficient resources in the 
veteran's estate to cover burial and funeral expenses; or (4) 
the veteran dies from nonservice-connected causes while 
properly hospitalized by VA; there is payable an allowance 
not to exceed the amount specified in 38 U.S.C.A. § 2303(a) 
for the actual cost of the person's funeral and burial.  
38 C.F.R. § 3.1600.  It is within this context that the 
appellant's claim for burial benefits must be evaluated.  

The record does not indicate that the veteran was in receipt 
of either disability compensation benefits or nonservice-
connected disability pension benefits from VA at the time of 
his death.  Nor did he have a claim pending for either 
benefit at the time of his death.  See 38 C.F.R. § 3.1600(a) 
and (b).  Moreover, the record does not indicate that the 
veteran died while properly hospitalized by VA, or that he 
was hospitalized under VA auspices at the time of his death.  
See 38 U.S.C.A. § 2303(a).  Instead, the record indicates 
that the veteran died at home.  Finally, the Board notes that 
the veteran had a next of kin.  Under the circumstances, 
there is no basis upon which a grant of burial benefits may 
be predicated.  

The Board is sympathetic to the appellant's stated position 
in requesting repayment of moneys expended by her for the 
veteran's burial; however, the Board is bound by the 
applicable laws and regulations.  See 38 U.S.C.A. § 7104(c) 
(West 1991).  



ORDER

Entitlement to nonservice-connected burial benefits is 
denied.  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeal







